Citation Nr: 0021908	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1966.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied entitlement to service 
connection for coronary artery disease both on a direct basis 
and as secondary to the veteran's service-connected post 
traumatic stress disorder.  

This matter was remanded to the RO for additional development 
in March 1998.  

The veteran testified at a hearing before an Acting Member of 
the Board in October 1997.  The Acting Member who conducted 
the hearing is no longer employed by the Board.  In fairness 
to the veteran, the Board sent a letter to the veteran's 
address of record in June 2000 informing him of this fact and 
informing him that he had a right to another hearing.  The 
letter was returned to the VA due to an insufficient address.  
The Board notes that the letter was sent to the veteran's 
address of record and previous mail sent to that address had 
been delivered.  There is no indication in the record that 
the veteran had changed his address or informed the VA of any 
address change.  

The Board points out that the veteran has an obligation to 
inform VA of his present whereabouts.  The Board notes the 
decision of Court of Appeals for Veteran's Claims (the Court) 
in Hyson v. Brown, 5 Vet. App. 262, 265 (1993), which stated 
that  "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  The Board finds 
that the VA made a diligent effort to contact the veteran and 
afford him another hearing, but to no avail.  Accordingly, 
the Board will proceed to a review of this claim.



FINDING OF FACT

Coronary artery disease was not incurred in service, is not 
causally related to the veteran's period of service or to his 
service-connected post traumatic stress disorder, and is not 
aggravated by the service-connected post traumatic stress 
disorder.    


CONCLUSION OF LAW

Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West  1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for coronary artery 
disease as secondary to his service-connected post traumatic 
stress disorder.  He essentially contends that his coronary 
artery disease is aggravated or worsened by the service-
connected post traumatic stress disorder. 

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim for service connection 
on a direct and secondary basis, and render a decision.

Relevant Law and Regulations

Service connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, if cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  
Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Well grounded claims 

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. 5107(a) (West 1991).  A claim for secondary 
service connection is subject to the well-groundedness 
requirement of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 633 (1992).

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In general, for a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical 
or in certain circumstances lay evidence of in- service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Similarly, in order for a claim for secondary service 
connection to be well grounded, there must be a medical 
diagnosis of a current disability, a service-connected 
disability, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  See 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Factual Background

The veteran's service medical records are silent for 
complaints or diagnosis of coronary artery disease.  As noted 
in the Introduction, he left service in May 1966.  
An April 1981 rating decision granted service connection for 
post traumatic stress disorder.      

Hospitalization records from the S.H. General Hospital dated 
in January 1991 indicate that the principal diagnosis was 
acute inferior myocardial infarction.  The veteran had 
presented to the hospital with a chest pain pattern of acute 
myocardial ischemia.  He had initially refused admission that 
same day, but later developed the abrupt onset of severe 
recurrent precordial chest pain and presented to the 
emergency room.  The hospitalization records indicate that 
the veteran had been a long time cigarette smoker.  The 
veteran underwent coronary angioplasty and arteriography 
which demonstrated total occlusion of the right coronary 
artery.

Hospitalization records from the S.H. General Hospital dated 
in December 1991 indicate that the principal diagnosis was 
subendocardial infarction.  An additional diagnosis was 
unstable angina pectoris.  It was noted that the veteran had 
been largely free of symptoms since the angioplasty in 
January 1991 until the past several weeks when he noted 
occasional fleeting episodes of discomfort.  That morning, he 
noted the onset of precordial chest pain.  It was noted that 
the pain seemed precipitated by an emotional crisis of 
discovering his father's illness.  An angiography revealed 
coronary artery disease, moderate.    

An April 1992 VA treatment record reveals that the veteran 
reported that he had three heart attacks during the preceding 
year.  He stated that his most recent heart attack was during 
a nightmare.  The diagnosis was coronary artery disease.   

A June 1993 VA treatment record indicates that the veteran 
was still smoking.  

An August 1995 VA examination report indicates that the 
veteran had myocardial infarctions in January 1991, December 
1991 and May 1995.  It was noted by the examiner that on all 
three occasions, the veteran reportedly woke with chest pain 
when having a recurrent nightmare in which he was unarmed and 
was being chased by the enemy in Vietnam.  The veteran had 
subjective complaints of chest pain.  The diagnosis was 
coronary artery disease status post myocardial infarction 
times three, status post angioplasty times three; chest pain 
at rest; and cardiac status moderately to severely 
compromised.  In an September 1995 notation to the VA 
examination report, the examiner stated that the veteran's 
heart disease was "certainly" aggravated by his post 
traumatic stress disorder.  

At an October 1997 hearing before the Board, the veteran 
stated that his heart disorder was aggravated by the post 
traumatic stress disorder.  Hearing Transcript, hereinafter, 
Tr., 3.  He stated that he was having nightmares when he had 
these heart attacks.  Tr. 4.    

As noted in the Introduction, in March 1998 the Board 
remanded this issue among other reasons so that the veteran's 
medical records could be reviewed by a VA cardiologist in 
order for an opinion to be rendered concerning the etiology 
of the veteran's heart disease. 

In a February 1999 medical opinion, Dr. A.M., the Director of 
Clinical Cardiology at a VA facility, indicated that he had 
reviewed the veteran's claims folder.  He stated that there 
was no medical documentation to support the presence of 
coronary artery disease and "heart attacks."  Dr. A.M. 
stated that because of the lack of medical documentation, the 
presence of coronary artery disease and myocardial 
infarctions was not confirmed.  Thus, the relationship to 
post traumatic stress disorder could not be sustained.   

In a December 1999 medical opinion, Dr. R.M., a VA 
cardiologist, indicated that the veteran's medical records 
had been reviewed.  Dr. R.M. noted that the veteran had 
myocardial infarctions in January 1991, December 1991 and May 
1995; the records for hospitalization for May 1995 were not 
available.  Dr. R.M. indicated that the major risk factors 
for coronary artery disease were family history, 
hypertension, diabetes mellitus, smoking, and elevated 
lipids.  Dr. R.M. stated that according to the veteran's 
records, he had a long history of smoking (greater than 15 
years) which was significant enough to cause chronic lung 
disease requiring more than one inhaler, oral aminophylline, 
and intermittent use of oral steroids.  Dr. R.M. indicated 
that the veteran continued to smoke after his first two 
myocardial infarctions in 1991; this was documented in a 
physician's note dated June 23, 1993 which stated that the 
veteran was continuing to smoke.  Dr. R.M. indicated that the 
veteran's other cardiac risk factor may be family history.  
Dr. R.M. noted that while there was no mention of coronary 
vascular disease in immediate relatives under the age of 60, 
there was one notation that his mother suffered a stroke in 
her 40's.  This may be an indication that a family history of 
artherosclerosis was present, although the etiology of the 
stroke was not stated.  Dr. R.M. stated that the veteran 
reported no history of hypertension, diabetes mellitus, or 
elevated lipids (a lipid profile checked in January 7, 1993 
at the time of his first angioplasty were total cholesterol 
of 189, LDL of 126, HDL of 40, and triglycerides of 117).  

Dr. R.M. noted that the medical history of the December 1991 
hospitalization indicates that the veteran believed that the 
onset of chest pain was precipitated by an emotional crisis 
of discovering his father's illness.  Dr. R.M. stated that 
this was not directly related to the veteran's post traumatic 
stress disorder and recurring dreams although with his 
condition it was likely that he did not tolerate stressful 
situations.  Dr. R.M. indicated that while more myocardial 
infarctions may occur during certain times of the day and 
season, stress alone was not considered a major risk factor 
for coronary artery disease.  His history of smoking prior to 
his first myocardial infraction and continuing to smoke after 
his second angioplasty was a stronger risk factor for 
myocardial infarction than stress.  

Dr. R.M. concluded that there was not enough evidence to 
support that the theory that the veteran's coronary artery 
disease was aggravated by his post traumatic stress disorder.  
Dr. R.M. stated that it was unlikely that review of the May 
1995 hospitalization records would change this in light of 
the veteran's continued smoking after his second angioplasty.       

Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

Initially, the Board has concluded that the veteran's 
secondary service connection claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  As discussed above, in 
order for a claim to be well grounded, there must be 
competent evidence of a current disability; of a service-
connected disability; and of a nexus between the service-
connected disability and the current disability.  See Reiber, 
supra.  

The Board finds that all three prongs of the Reiber test have 
been met.  There is evidence that the veteran currently has 
coronary artery disease.  There is evidence of a service-
connected disability, which in this case is post traumatic 
stress disorder.  There is also medical evidence of a nexus 
between the coronary artery disease and the service-connected 
post traumatic stress disorder.  In the September 1995 
notation to the August 1995 VA examination report, the 
examiner stated that the veteran's heart disease was 
aggravated by the post traumatic stress disorder.  Thus, the 
Board finds that the veteran's claim for service connection 
for coronary artery disease on a secondary basis is 
plausible.  

The Board observes that since the secondary service 
connection aspect of the veteran's service connection claim 
is well-grounded, the direct service connection claim is well 
grounded.   See Schroeder v. West, No. 99-7103 (Fed. Cir. May 
18, 2000). 

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there is medical and other evidence of record on which to 
decide the veteran's claim.  The Board also finds that there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claims.  This matter was remanded to the RO in March 1998 for 
additional development.  The Board finds that the RO complied 
with all of the directives of the remand.  

The Board is of course cognizant of the contentions of the 
veteran's representative to the effect that that additional 
development is required because the RO did not obtain a 
medical examination or opinion with respect to the issues of 
whether hypertension and the myocardial infarctions were 
aggravated or caused by the veteran's service-connected post 
traumatic stress disorder.  

The Board points out, however, that the issue of entitlement 
to service connection for hypertension is not before the 
Board.  In the March 1998 remand, in the introduction 
portion, the Board indicated that it lacked jurisdiction over 
this issue.  
With respect to the issue of whether the myocardial 
infarctions were aggravated by the service-connected post 
traumatic stress disorder, the Board finds that additional 
medical development is not needed.  The veteran was afforded 
a VA examination in August 1995.  Pursuant to the terms of 
the March 1998 Board remand, the veteran's VA claims folder 
was reviewed by VA cardiologists in February 1999 and 
December 1999.  The Board finds that the VA medical opinion 
by Dr. R.M. dated December 1999 responded to all of the 
questions set forth in the March 1998 remand.  Dr. R.M. did 
in fact express a medical opinion as to whether the veteran's 
service-connected post-traumatic stress disorder aggravated 
the coronary artery disease.  Dr. R.M. stated as follows:  
"In conclusion, I do not find enough evidence to support 
that the patient's coronary artery disease was aggravated by 
his post traumatic stress disorder."

The veteran's representative also asserts that there are 
medical treatises in support of the veteran's claim, and that 
this information should be made available to the examining 
physician.  The representative did not identify any medical 
treatises in support of the veteran's claim.  The Board 
points out that VA has no duty to identify, obtain or provide 
treatises which may support the veteran's claim.  In Hilkert 
v. West, 12 Vet. App. 246 (1996), the Court held that VA's 
duty to assist does not require VA to prove the claim with 
the claimant only in a passive role, and that VA had no duty 
to obtain and/or provide treatises that might support the 
claimant's position.  

The veteran's representative also referred to "previous 
allowances in 1997, 1998 and 1999", evidently referring to 
Board decisions which granted service connection for heart 
disease as secondary to service-connected neurosis.  The 
Board has no reason whatsoever to doubt that such may be the 
case.  However, Board decisions are nonprecedential in 
nature.  See 38 C.F.R. § 20.1303 (1999).  This case, as all 
cases before the Board, must be decided based on the 
individual facts of the case.  

The Board therefore finds that the RO complied with the 
directives of the March 1998 remand and all medical 
development was completed.  The Board concludes that no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Although the veteran does not appear to set out a theory of 
direct service connection, since that matter was addressed in 
the January 1996 Statement of the Case for the sake of 
completeness the Board will briefly discuss it.

Review of the record reveals that there is no medical 
evidence of treatment or diagnosis of heart disease or 
coronary artery disease in service.  The evidence of record 
shows that coronary artery disease was first diagnosed in 
December 1991, which was approximately 25 years after 
service.  The medical evidence of record does not establish 
that cardiovascular disease was present during service or 
within the one year presumptive period after service.  The 
veteran does not appear to contend otherwise.  There is no 
medical evidence that the coronary artery disease was 
medically related to service.  Thus, the preponderance of the 
evidence is against the claim for service connection for 
coronary artery disease on a direct basis. 

The veteran in essence asserts that the service-connected 
post traumatic stress disorder caused or aggravated his 
coronary artery disease in that his nightmares caused his 
heart attacks.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.   

The Board wishes to make it clear that the February 1999 
medical opinion, in which the VA physician in essence stated 
that coronary artery disease did not exist, is at odds with 
virtually every other medical record.  The veteran's coronary 
artery disease and history of myocardial infarctions is amply 
demonstrated by the evidence of record.  The Board therefore 
affords that opinion no weight of probative value.  

The evidence in support of the veteran's contention that his 
post traumatic stress disorder aggravates his coronary artery 
disease consists of the August 1995 VA examination report 
with the September 1995 notation that the veteran's heart 
disease was "certainly" aggravated by his post-traumatic 
stress disorder and the veteran's own statements to the same 
effect.  The Board notes that the veteran has testified that 
his heart attacks occurred in connection with nightmares 
concerning Vietnam; he related this to the 1995 VA examiner.  

The Board finds the August 1995 VA examiner did not provide 
any reasons or bases or cite to any medical evidence to 
support his conclusion that the veteran's heart disease was 
aggravated by the service-connected post traumatic stress 
disorder.  The failure of the physician to provide a basis 
for his or her opinion goes to the weight or credibility of 
the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Implicit in that conclusion appears to be 
consideration of the veteran's statement, made to the 
examiner during the examination, that on all three occasions 
during which he reportedly sustained a heart attack, he awoke 
with cheat pain after experiencing a nightmare about Vietnam.  
Since that is the only reference to post-traumatic stress 
disorder symptomatology in the examination
 report, it is logical to infer that this is the basis for 
the examiner's conclusion concerning aggravation of the heart 
disease by the post-traumatic stress disorder.

The contemporaneous private medical records tell a different 
story, however.  The January 1991 hospital record did not 
mention nightmares of Vietnam as a precipitating factor of 
the myocardial infarction.  The December 1991 medical record 
not only did not mention such nightmares but specifically 
stated that the myocardial infarction "seemed precipitated 
by an emotional crisis of discovering his father's' illness."  
It appears that the veteran has made his statements 
concerning nightmares about Vietnam to VA personnel long 
after the incidents in question.    

The Board finds the veteran's after-the fact statements 
concerning what allegedly precipitated his myocardial 
infarctions to be less credible than the contemporaneous 
medical records, which do not mention nightmares of Vietnam 
and in one instance specifically attributed a myocardial 
infarction to another, wholly unrelated cause.

A medical opinion is only as credible as the history on which 
it is based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant"].

Based on the above discussion, the statement of the 1995 VA 
examiner does not appear to have been based on a thorough 
review of the veteran's medical history but instead is based 
on misleading statements made by the veteran.  The 1995 
examination report is thus considered by the Board not to be 
probative medical evidence.

The veteran himself asserts that the service-connected post 
traumatic stress disorder aggravated his coronary artery 
disease by causing myocardial infarctions.  He indicated that 
he was having recurring nightmares when he had his heart 
attacks.  Setting aside for a moment the matter of 
credibility discussed above, the Board points out that the 
veteran is a lay person who does not possess the specialized 
medical knowledge to provide a probative conclusion with 
respect to the issue of whether his coronary artery disease 
is aggravated by the service-connected post traumatic stress 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, the veteran's statements that the post-
traumatic stress disorder aggravates his coronary artery 
disease are not probative.  

The Board finds that there is probative and persuasive 
evidence of record which establishes that the veteran's 
coronary artery disease is not caused or aggravated by the 
service-connected post traumatic stress disorder.  In a 
December 1999 medical opinion, Dr. R.M., a VA cardiologist, 
indicated that after review of the evidence of record, she 
found no evidence of record that established that the post 
traumatic stress disorder caused aggravated the veteran's 
coronary artery disease.  
As set forth above, Dr. R.M. determined that there was not 
enough evidence to support the veteran's theory that the 
coronary artery disease was aggravated by his post traumatic 
stress disorder.  Dr. R.M. indicated that stress was not 
considered a major risk factor for coronary artery disease or 
myocardial infarctions.  Dr. R.M. indicated that smoking, 
along with family history, hypertension, diabetes mellitus, 
and elevated lipids, were the major risk factors for coronary 
artery disease.  Dr. R.M. indicated that the medical evidence 
of record showed that the veteran had a long history of 
smoking prior to and after his myocardial infarctions in 
1991.  Dr. R.M. stated that the veteran's long history of 
smoking (greater than 15 years) was significant and this 
history of smoking was a stronger risk factor for a 
myocardial infarction than stress.  Dr. R.M. also stated that 
the evidence of record shows that the veteran may also have a 
family history of artherosclerosis.  

The Board notes that Dr. R.M.'s statements are consistent 
with the clinical evidence of record, which indeed documents 
a long history of smoking on the part of the veteran, even 
after he had been diagnosed with coronary artery disease.

The Board finds the December 1999 VA medical opinion by the 
Dr. R.M. to be probative and persuasive.  Dr. R.M. reviewed 
the veteran's claims folder and medical records before 
rendering a determination.  Dr. R.M. is an expert in the 
field of cardiology.  Dr. R.M. provided reasons and bases for 
the medical conclusion and referred to evidence which was in 
support of the medical opinion.  The Board believes that Dr. 
R.M., as a cardiologist, has special knowledge in the field 
of cardiology and is competent to render a medical opinion as 
to the etiology of coronary artery disease.  See Black v. 
Brown, 10 Vet. App. 279 (1997).  Thus, the Board finds that 
Dr. R.M. has the medical competence to render a medical 
opinion as to whether the service-connected post traumatic 
stress disorder is related to the veteran's coronary artery 
disease.  As discussed above, Dr. R.M. found no evidence to 
support the veteran's contentions.  

 In Sachs v. Gober, No. 98-1632, slip op. at 4 (U.S. Vet. 
App., July 27, 2000), the Court held that in an adjudication 
of the merits of a case, the Board may favor one medical 
opinion over another provided that the Board has given an 
adequate statement of reasons and bases for the decision.  
For the reasons discussed above, the Board finds that the 
medical opinion by Dr. R.M. is more probative and has greater 
evidentiary weight than the August 1995 VA examination 
report.  The Board finds that the weight of the evidence is 
against the veteran's claim.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for coronary artery 
disease.  The benefit sought on appeal is denied. 


ORDER

The claim of entitlement to service connection for coronary 
artery disease is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


